SUMMARY ORDER
Zhan Fone Yaung, a native and citizen of China, seeks review of a March 31, 2004 order of the BIA denying his motion to reopen its December 2003 order adopting *81and affirming immigration judge (“IJ”) Roxanne Hladylowycz’s July 2002 decision denying Yaung’s applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Zhan Fone Yaung, No. A78 297 791 (B.I.A. March 31, 2004). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
This Court reviews the BIA’s denial of a motion to reopen for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004) (citing Brice v. United States Dep’t of Justice, 806 F.2d 415, 419 (2d Cir.1986)).
Yaung does not present any issue reviewable by this Court. At issue is only the BIA’s denial of the motion to reopen, not the agency’s adverse credibility finding. Yaung’s brief argues only that the IJ erred in finding him not credible; he has thus waived any challenges to the denial of his motion to reopen. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1, 546 n. 7 (2d Cir.2005).
For the foregoing reason, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).